UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33156 First Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 20-4623678 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 350 West Washington Street, Suite 600 Tempe, Arizona 85281 (Address of principal executive offices, including zip code) (602) 414-9300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posed on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of April 24, 2009 there were 84,466,286 shares of the registrant’s common stock, par value $0.001, outstanding. FIRST SOLAR, INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 28, 2009 TABLE OF CONTENTS Page Part I. Financial Information (Unaudited) Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Statements of Operations for the three months ended March 28, 2009 and March 29, 2008 3 Condensed Consolidated Balance Sheets as of March 28, 2009 and December 27, 2008 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 28, 2009 and March 29, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 Part II. Other Information 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 29 Signature 30 Exhibit Index 31 EX-10.1 EX-10.2 EX-31.01 EX-31.02 EX-32.01 2 PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements FIRST SOLAR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 28, 2009 March 29, 2008 Net sales $ 418,208 $ 196,915 Cost of sales 182,924 92,591 Gross profit 235,284 104,324 Operating expenses: Research and development 11,704 4,760 Selling, general and administrative 49,315 28,671 Production start-up 6,209 12,761 Total operating expenses 67,228 46,192 Operating income 168,056 58,132 Foreign currency gain 1,834 774 Interest income 2,103 6,685 Interest expense, net (935 ) (4 ) Other expense, net (1,326 ) (378 ) Income before income taxes 169,732 65,209 Income tax expense 5,137 18,590 Net income $ 164,595 $ 46,619 Net income per share: Basic $ 2.01 $ 0.59 Diluted $ 1.99 $ 0.57 Weighted-average number of shares used in per share calculations: Basic 81,685 79,059 Diluted 82,612 81,607 See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents FIRST SOLAR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March28, 2009 December27, 2008 ASSETS Current assets: Cash and cash equivalents $ 624,932 $ 716,218 Marketable securities— current 172,176 76,042 Accounts receivable, net 184,790 61,703 Inventories 131,468 121,554 Deferred project costs 12,259 710 Economic development funding receivable — 668 Deferred tax asset, net— current 11,658 9,922 Prepaid expenses and other current assets 102,421 90,584 Total current assets 1,239,704 1,077,401 Property, plant and equipment, net 867,660 842,622 Deferred tax asset, net— noncurrent 61,987 61,325 Marketable securities— noncurrent 14,460 29,559 Restricted cash and investments 30,148 30,059 Investment in related party 25,000 25,000 Goodwill 33,829 33,829 Other assets— noncurrent 15,644 14,707 Total assets $ 2,288,432 $ 2,114,502 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 41,853 $ 46,251 Income tax payable 102,242 99,938 Accrued expenses 86,250 140,899 Current portion of long-term debt 32,952 34,951 Other current liabilities 52,542 59,738 Total current liabilities 315,839 381,777 Accrued collection and recycling liabilities 45,366 35,238 Long-term debt 195,216 163,519 Other liabilities— noncurrent 26,339 20,926 Total liabilities 582,760 601,460 Stockholders’ equity: Common stock, $0.001par value per share; 500,000,000shares authorized; 81,844,290 and 81,596,810shares issued and outstanding at March 28, 2009 and December27, 2008, respectively 82 82 Additional paid-in capital 1,194,324 1,176,156 Accumulated earnings 525,820 361,225 Accumulated other comprehensive loss (14,554 ) (24,421 ) Total stockholders’ equity 1,705,672 1,513,042 Total liabilities and stockholders’ equity $ 2,288,432 $ 2,114,502 See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents FIRST SOLAR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 28, 2009 March 29, 2008 Cash flows from operating activities: Cash received from customers $ 325,712 $ 194,595 Cash paid to suppliers and associates (259,726 ) (137,779 ) Interest received 2,885 6,156 Interest paid, net of amounts capitalized (2,208 ) (4 ) Income taxes paid, net of refunds 658 4,905 Excess tax benefit from share-based compensation arrangements (3,254 ) (4,255 ) Other (326 ) (348 ) Net cash provided by operating activities 63,741 63,270 Cash flows from investing activities: Purchases of property, plant and equipment (86,404 ) (74,606 ) Purchases of marketable securities (117,554 ) (57,796 ) Proceeds from maturities of marketable securities 7,000 11,250 Proceeds from sales of marketable securities 29,787 223,902 Investment in note receivable (13,750 ) — Increase in restricted investments (313 ) (12,091 ) Net cash provided by (used in) investing activities (181,234 ) 90,659 Cash flows from financing activities: Proceeds from issuance of common stock 1,440 5,935 Repayment of long-term debt (3,858 ) (25,740 ) Proceeds from issuance of debt, net of issuance costs 45,267 57 Excess tax benefit from share-based compensation arrangements 3,254 4,255 Proceeds from economic development funding 615 35,661 Other financing activities (1 ) (2 ) Net cash provided by financing activities 46,717 20,166 Effect of exchange rate changes on cash and cash equivalents (20,510 ) 12,175 Net increase (decrease) in cash and cash equivalents (91,286 ) 186,270 Cash and cash equivalents, beginning of the period 716,218 404,264 Cash and cash equivalents, end of the period $ 624,932 $ 590,534 Supplemental disclosure of noncash investing and financing activities: Property, plant and equipment acquisitions funded by liabilities $ (30,687 ) $ 26,500 See accompanying notes to these condensed consolidated financial statements. 5 Table of Contents FIRST SOLAR, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended March 28, 2009 Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of First Solar, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S.
